Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This Office Action is a response to Applicant’s Amendment and Remarks filed March 12, 2021.
	Claims 8, 10, 38 and 75 have been canceled.  New claims 77-79 are acknowledged.  Claims 1, 9, 11, 39, 41-43, 72-74 and 76 have been amended.
Claims 1, 9, 11, 29, 30, 39, 41-47, 54-57, 72-74 and 76-79 are pending in the instant application.
This application contains claims 54-57 drawn to an invention nonelected without traverse in the filed on September 25, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 1, 9, 11, 29, 30, 39, 41-47, 72-74 and 76-79 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed March 12, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  


Claim Rejections - 35 USC § 112
In the previous Office Action mailed November 24, 2020, claims 1, 8-11, 29, 30, 38, 39, 43-47 and 72-76 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is moot against claims 8, 10, 38 and 75 in view of Applicant’s Amendment filed March 12, 2021 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed March 12, 2021.


Claim Rejections - 35 USC § 102/103
In the previous Office Action mailed November 24, 2020, claims 1, 10, 11, and 38 were rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by or in the alternative under pre-AIA  35 USC 103(a) as being obvious over US Publication 2008/0177045 A1 to Lee et al.  This rejection is moot against claims 10 and 38 in view of Applicant’s Amendment filed March 12, 2021 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed March 12, 2021.

In the previous Office Action mailed November 24, 2020, claims 1, 8, 72, and 73 were rejected under pre-AIA  35 USC 103(a) as being obvious over US Publication 2008/0177045 A1 to Lee et al. in view of EMBL Accession Number NM_014495.1.  This rejection is moot against claim 8 in view of Applicant’s Amendment filed March 12, 2021 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed March 12, 2021.

******
In the previous Office Action mailed November 24, 2020, claims 1, 29, 30, and 39 were rejected under pre-AIA  35 USC 103(a) as being obvious over US Publication 2008/0177045 A1 to Lee et al. in view of US Publication 2009/0318536 to Freier et al.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed March 12, 2021.
  

Double Patenting
In the previous Office Action mailed November 24, 2020, claims 1, 8-11, 29, 30, 38, 39, 42, and 72-76 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8653047.  This rejection is moot against claims 8, 10, 38 and 75 in view of Applicant’s Amendment filed March 12, 2021 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Terminal Disclaimer (TD) filed March 12, 2021.  It 
  
Applicant's amendment filed March 12, 2021 necessitated the new ground(s) of rejection presented below:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

20030017488 (submitted and made of record on Applicant’s IDS filed May 8, 2020 (10 pages)).
The claims are drawn to a method of reducing angiopoietin-like 3 gene (ANGPTL3) expression in a subject in need thereof comprising administering to the subject a compound comprising a modified oligonucleotide, or a pharmaceutically acceptable salt thereof that is 20 linked nucleosides in length, is targeted to ANGPTL3, and has a nucleobase sequence that is at least 90% complementary to any of SEQ ID NOs: 1-5 as measured over the entirety of said modified oligonucleotide. 
Lee is relevant and relied upon in its entirely.  Lee particularly teaches a method of reducing ANGPTL3 expression (para [0238], [0240], [0242], [0243]) in an animal (para [0054], [0243], [0244]) comprising administering to the animal (para [0243], [0244]) an oligonucleotide compound 10 to 30 linked nucleosides in length (8-30 nucleotides, para [0238]), wherein the oligonucleotide is an antisense nucleic that is a single stranded DNA molecule (para [0238]), targeted to ANGPTL3 (para [0238], [0239]), wherein expression of ANGPTL3 is reduced (para [0238], [0240], [0242], [0243]) in the animal (para [0054], [0243], [0244]).  Lee teaches that the method of reducing ANGPTL3 expression will treat hypercholesterolemia, for example.

It is noted that the instant Specification discloses that the human angiopoietin-like protein 3 (ANGPTL3) GenBank sequence No. is NM_014495.1 (SEQ ID NO:4 of the present invention).  See Table 1.
Lee teaches a human ANGPTL3 sequence of NM_014495, but does not teach the sequence is NM_014495.1.  Also, Lee does not teach a modified oligonucleotide.  
EMBL Accession Number NM_014495.1 teaches human ANGPTL3 which comprises SEQ ID NO:4 of the present invention.
U.S. Patent Publication 20030017488 teaches modified antisense oligonucleotides targeted to ANGPTL3 gene sequence.  For example, the reference teaches that an antisense oligonucleotide may be used as DNA which usually consists of a 15 or 30 mer complementary to an ANGPTL3 gene, or a stable DNA derivative such as a phosphorothioate, methyl phosphonate, or a morpholine derivative or the like, or a stable RNA derivative such as 2'-O-alkyl RNA.  Such an antisense therapy is useful for a disease wherein it is useful to reduce the activity of the protein encoded by the ANGPTL3 gene, especially for treatment of hyperlipidemia.
The Graham analysis has been weighed and favor obviousness.  It would have been obvious to devise a method of reducing ANGPTL3 expression in a subject in need thereof comprising administering to the subject a compound comprising a modified oligonucleotide, or a pharmaceutically acceptable salt thereof that is 20 linked nucleosides in length, is targeted to ANGPTL3 using the teachings and motivation of Lee.

A person of ordinary skill in the art would have been motivated and would have reasonably expected success to modify the oligonucleotide compound since it is well-known in the art that modified oligonucleotides are often preferred over native forms because of desirable properties such as enhanced cellular uptake, enhanced affinity for nucleic acid target and increased stability in the presence of nucleases.  Also, a person of ordinary skill in the art would have been motivated and would have reasonably expected success to modify the oligonucleotide compound since U.S. Patent Publication 20030017488 taught modified oligonucleotides provide stability.  
A person of ordinary skill in the art would have reasonably expected success at devising the methods of the claimed invention since the combination of the prior art represents an exact blueprint of how to carry out such a method.
Therefore, claims 1, 11, 29, 30, 72, and 73 would have been prima facie obvious at the time the invention was filed.  

******
Claims 1, 39, 77 and 78 are rejected under pre-AIA  35 USC 103(a) as being obvious over US Publication 2008/0177045 A1 to Lee et al. (hereinafter “Lee”) (submitted and made of record on Applicant’s IDS filed May 8, 2020 (10 pages)) in view of EMBL Accession Number NM_014495.1 (hereinafter “NM_014495.1”) (submitted and made of 20030017488 (submitted and made of record on Applicant’s IDS filed May 8, 2020 (10 pages)), and further in view of US Publication 2009/0318536 to Freier et al. (hereinafter “Freier”) (submitted and made of record on Applicant’s IDS filed May 8, 2020 (10 pages)).
Lee, EMBL Accession Number NM_014495.1 and U.S. Patent Publication 20030017488 are all relied upon as discussed above. 
None of the references teach a modified oligonucleotide comprising:  a.  a gap segment consisting of ten linked deoxynucleosides;  b.  a 5' wing segment consisting of five linked nucleosides;  c. a 3' wing segment consisting of five linked nucleosides; wherein the gap segment is positioned between the 5' wing segment and the 3' wing segment and wherein each nucleoside of each wing segment comprises a modified sugar.
Freier teaches modified oligonucleotides comprising a gap segment (para [0020], [0025]).  Freier teach that such modifications increase resistance to nuclease degradation, increase cellular uptake, and increase binding affinity for the target nucleic acid.  Freier also teaches antisense oligonucleotides for the treatment of hypercholesterolemia (para [0009], Abstract).  Freier also teach: 
Pharmaceutical compositions comprising antisense compounds encompass any pharmaceutically acceptable salts, esters, or salts of such esters, or any other oligonucleotide which, upon administration to an animal, including a human, is capable of providing (directly or indirectly) the biologically active metabolite or residue thereof.  Suitable pharmaceutically acceptable salts include, but are not limited to, sodium and potassium salts.  

The Graham analysis has been weighed and favor obviousness.  It would have been obvious to devise a method of reducing ANGPTL3 expression in a subject in need thereof comprising administering to the subject a compound comprising a modified 
It is indisputable that the level of skill in the art is high and a person of ordinary skill in the art would have been motivated to target human ANGPTL3 (NM_014495.1) (SEQ ID NO:4 of the present invention) since Lee taught NM_014495 and NM_014495.1 is an obvious variation of the sequence taught by Lee. 
A person of ordinary skill in the art would have been motivated and would have reasonably expected success to modify the oligonucleotide compound since it is well-known in the art that modified oligonucleotides are often preferred over native forms because of desirable properties such as enhanced cellular uptake, enhanced affinity for nucleic acid target and increased stability in the presence of nucleases.  Also, a person of ordinary skill in the art would have been motivated and would have reasonably expected success to modify the oligonucleotide compound since U.S. Patent Publication 20030017488 and Freier taught modified oligonucleotides provide stability.  
A person of ordinary skill in the art would have reasonably expected success at devising the methods of the claimed invention since the combination of the prior art represents an exact blueprint of how to carry out such a method.
Therefore, claims 1, 39, 77 and 78 would have been prima facie obvious at the time the invention was filed.  


Allowable Subject Matter
Claims 41-47, 76 and 79 are allowed.
Claim Objections
Claims 9 and 74 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRA C GIBBS whose telephone number is (571)272-0758.  The examiner can normally be reached from M-F 8am-7pm EST, midday flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635